POULIOT, J.
This is an action to recover the sum of $500 and interest, and after a jury rendered a verdict for the plaintiff in the sum of $553.55, defendant moved for a new trial.
The plaintiff claimed that, on certain representations made to her by the defendant, she turned over to him the sum of $500 to invest in oil leases; that the representations did not harmonize with the results of the investment and that she asked the defendant to return her money, which she states he promised to do if she were not satisfied with the returns.
The defendant contends he made no representations such as are claimed by the plaintiff; that he was merely the agent of the owner of the leases and made no guarantees as to the income to be received nor any promises to refund her money.
The issue was one of fact for the jury to pass upon. There is ample credible proof to support the jury’s finding.
The Court sees no reason for disturbing' this finding.
Motion for new trial denied.